C. Alleh, J.
The declarations in these eases set forth no extrinsic circumstances which might give significance to the wofds alleged to have been spoken by the respective defendants, and we have only to consider whether the words themselves, taken in their natural sense, and without a forced or strained construction, may fairly import a charge of criminal homicide. Young v. Cook, 144 Mass. 38. Boynton v. Shaw Stocking Co. 146 Mass. 219, 221. Twombly v. Munroe, 136 Mass. 464.
In the first case, the words are, “ He killed her by his bad conduct, and I think he knows more about her being drowned than anybody else. He is to blame for it.” The explanation that the killing was by his bad conduct shows that no charge of killing in a criminal sense was intended, or fairly to be understood. In this case the demurrer was properly sustained, and the judgment for the defendant is affirmed.
In the second case the words are, “ He knows how she came to her death. He killed her. He is to blame for her death. There was foul play there.” The charge of having killed her is general. The statement that there was foul play there, may naturally be found to signify something more than mere bad conduct. The words, “ He is to blame for her death,” taken with the context, do not necessarily weaken the force of the more direct charges. Taken as a whole, the court cannot say that these words may not fairly be considered to impute a crime to the plaintiff. It has long and often been held that a general charge of killing, unexplained, is sufficient. Cooper v. Smith, Cro. Jac. 423. 1 Roll. Abr. 77. 1 Com. Dig., Action upon the Case for Defamation, D. 2. Eckart v. Wilson, 10 S. & R. 44. Taylor v. Casey, Minor, (Ala.) 258. Hays v. Hays, 1 Humph. 402. In this case, the demurrer should have been overruled.

Ordered accordingly.